Exhibit 10.4

NONMANAGEMENT DIRECTOR COMPENSATION

Purpose: The purpose of the compensation program for nonmanagement directors of
Acadia Healthcare Company, Inc. (“Acadia”) is to align the interests of
nonmanagement directors with the long-term interests of stockholders and to
adequately compensate nonmanagement directors to ensure that Acadia retains
highly qualified directors.

Annual Cash Retainer for Directors: Nonmanagement directors shall be paid an
annual cash retainer of $60,000.

Annual Cash Retainer for Audit Committee Members: The chair of the Audit
Committee shall be paid an annual cash retainer of $30,000. Other members of the
Audit Committee shall be paid an annual cash retainer of $15,000.

Annual Cash Retainer for Compensation Committee Members: The chair of the
Compensation Committee shall be paid an annual cash retainer of $27,500. Other
members of the Compensation Committee shall be paid an annual cash retainer of
$12,500.

Annual Cash Retainer for Nominating and Corporate Governance Committee Members:
If the Board of Directors of Acadia determines to form a Nominating and
Corporate Governance Committee, the chair of the Nominating and Corporate
Governance Committee shall be paid an annual cash retainer of $22,000. Other
members of the Nominating and Corporate Governance Committee shall be paid an
annual cash retainer of $10,000.

Annual Cash Retainer for Lead Director: The lead director shall receive an
annual cash retainer of $15,000 in addition to any other retainers or fees
received by such director.

Payment of Annual Cash Retainers: All annual retainers shall be paid on the day
of the Company’s Annual Meeting of Stockholders (the “Annual Meeting Date”). In
the event a nonmanagement director is initially appointed to the Board and/or a
committee of the Board on a date other than an Annual Meeting Date, such newly
appointed director or committee member shall be paid a pro rata portion of the
applicable annual cash retainer at the quarterly Board meeting next following
such appointment.

Initial Grant of Restricted Shares: On the date of the quarterly Board meeting
next following a nonmanagement director’s initial appointment to the Board of
Directors, such newly appointed nonmanagement director shall receive an initial
grant of restricted shares having a value equal to $100,000. The value of the
restricted shares shall be based on the closing trading price of the Company’s
common stock on the trading day immediately preceding the quarterly board
meeting.

Annual Grant of Restricted Shares: On each Annual Meeting Date, each
nonmanagement director shall receive an annual grant of restricted shares having
a value equal to $100,000. The value of the restricted shares shall be based on
the closing trading price of the Company’s common stock on the trading day
immediately preceding the Annual Meeting Date.

Vesting of Restricted Shares: All restricted shares issued to nonmanagement
directors shall vest over three years with such shares to vest 331/3% per year
on the three successive anniversary dates of the grant of restricted stock
beginning on the first anniversary of the grant date.

Effective Date of Compensation Program: January 1, 2013